INTEL CORPORATION, Defendant Below-Appellant,
v.
AMERICAN GUARANTEE AND LIABILITY INSURANCE COMPANY, Plaintiff Below-Appellee.
No. 485, 2009.
Supreme Court of Delaware.
Submitted: August 21, 2009.
Decided: August 27, 2009.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices

ORDER
Randy J. Holland, Justice
This 27th day of August 2009, it appears to the Court that:
(1) The defendant-appellant, Intel Corporation, has petitioned this Court, pursuant to Supreme Court Rule 42, to appeal from the Superior Court's interlocutory order on July 24, 2009, which denied Intel's motion to stay or dismiss.
(2) On August 20, 2009, the Superior Court refused to certify an interlocutory appeal to this Court pursuant to Rule 42, concluding that the criteria set forth in that Rule were not met.
(3) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances.[1] We have examined the Superior Court's July 24, 2009 order according to the criteria set forth in Rule 42. In the exercise of its discretion, this Court has concluded that such exceptional circumstances as would merit interlocutory review of the Superior Court's order do not exist in this case.
NOW, THEREFORE, IT IS ORDERED that the within interlocutory appeal is REFUSED.
NOTES
[1]  Supr. Ct. R. 42(b).